Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 300, 302, and 304 of Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites the limitation, “at least two more separate chambers.” It appears that this should be “at least two or more separate chambers.
Claim 2 is objected to because of the following informalities:  the limitation “wherein amounts the at least two consumables are predefined” is grammatically incorrect. It appears applicant intends to recite “wherein the amounts of the at least two consumables are predefined.” Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the term “creaming” is objected to because the term “creaming” is a verb. It appears applicant intends to recite “creamer” or “creaming agent”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, it is not clear as to what constitutes as “healthy fats”. The specification does not define what types of fat are considered “healthy” fat and therefore one of ordinary skill in the art would not reasonably ascertain the scope of the invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, since .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aviles et al. (US 9,764,891). 
Regarding Claim 1, Aviles discloses a container for mixing at least two consumables, the container comprising: at least two more separate chambers (201 and 202, see Fig. 2) for receiving the at least two consumables (see Col. 4, Ln. 25-40); at least one additional chamber (third chamber, Col. 2, Ln. 16-19)) for: 
receiving the at least two consumables from the at least two or more separate chambers; 
mixing the at least two consumables into a drinkable substance (“allow the first and second substance to move to the third chamber and mix with the third substance.”, Col. 2, Ln. 34-42); and 
delivering the drinkable substance to an external container (Col. 8, Ln. 28-32).
It is noted that the limitation “receiving the at least two consumables from the at least two or more separate containers; mixing the at least two consumables into a drinkable substance; and delivering the drinkable substance to an external container.” is construed as an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, since Aviles is directed to a beverage preparation machine using cartridges, the container of Aviles is capable of delivering the drinkable substance to an external container such as a cup. 
Regarding Claim 2, Aviles further teaches wherein the amounts of the at least two consumables are predefined (Col. 4, Ln. 25-40); that is, since Aviles is directed to chambers containing specified ingredients to produce a specific final product, it is construed that the amounts of each ingredients are “predetermined”.
Regarding Claim 3, Aviles further teaches wherein the at least two consumables include protein (i.e. dairy product, powdered milk), creaming agent (creamer, thickener), and antioxidant (i.e. tea leaves, coffee). 
Regarding Claim 4, Aviles further teaches wherein the two consumable comprises dietary supplement (medicines, food, see Col. 4, ln. 41-50). 
Regarding Claim 5 and 6, Aviles further teaches a container where the mixing is capable of being performed by a user command and an automated process. That is, Aviles discloses a container used with conventional beverage making machine (see Col. 1, Ln. 14-17), which requires activation by a user (construed to meet “command”) to automatically inject a quantity liquid into the chamber (Col. 4, Ln. 50-55). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792